UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4874 Tennessee Gas Pipeline Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-1056569 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer IdentificationNo.) ElPasoBuilding 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713)420-2600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $5 per share. Shares outstanding on November 6, 2007: 208 TENNESSEE GAS PIPELINE COMPANY MEETS THE CONDITIONS OFGENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILINGTHIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. TENNESSEE GAS PIPELINE COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. FinancialStatements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4T. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 13 Item6. Exhibits 13 Signatures 14 Certification of Principal Executive Officer Pursuant to Section 302 Certification of Principal Financial Officer Pursuant to Section 302 Certification of Principal Executive Officer Pursuant to Section 906 Certification of Principal Financial Officer Pursuant to Section 906 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d Bcf per day billion cubic feet BBtubillion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, or “ours”, we are describing Tennessee Gas Pipeline Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended September30, Nine Months Ended September30, 2007 2006 2007 2006 Operating revenues $ 193 $ 182 $ 639 $ 606 Operating expenses Operation and maintenance 91 87 243 238 Depreciation and amortization 42 41 126 123 Gain on sale of asset — — (7 ) — Taxes, other than income taxes 13 14 44 42 146 142 406 403 Operating income 47 40 233 203 Earnings from unconsolidated affiliate 3 4 11 10 Other income, net 6 3 15 9 Interest and debt expense (32 ) (32 ) (97 ) (97 ) Affiliated interest income, net 12 13 34 34 Income before income taxes 36 28 196 159 Income taxes 14 11 76 61 Net income $ 22 $ 17 $ 120 $ 98 See accompanying notes. 1 TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Inmillions, except share amounts) (Unaudited) September 30, 2007 December31, 2006 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 23 21 Affiliates 44 70 Other 54 43 Materials and Supplies 32 28 Deferred income taxes 32 117 Assets held forsale — 28 Other 9 7 Total current assets 194 314 Property, plant and equipment, at cost 3,976 3,707 Less accumulated depreciation and amortization 704 606 3,272 3,101 Additional acquisition cost assigned to utility plant, net 2,049 2,079 Total property, plant and equipment, net 5,321 5,180 Other assets Notes receivable from affiliates 1,079 1,073 Investment in unconsolidated affiliate 82 98 Other 55 37 1,216 1,208 Total assets $ 6,731 $ 6,702 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 58 $ 90 Affiliates 26 26 Other 57 44 Current maturities of long-term debt — 300 Taxes payable 98 78 Asset retirement obligations 22 33 Accrued interest 44 24 Contractual deposits 31 28 Other 11 12 Total current liabilities 347 635 Long-term debt, less current maturities 1,603 1,302 Other liabilities Deferred income taxes 1,291 1,407 Other 230 201 1,521 1,608 Commitments and contingencies (Note 5) Stockholder’s equity Common stock, par value $5per share; 300shares authorized; 208shares issued and outstanding — — Additional paid-in capital 2,208 2,207 Retained earnings 1,052 947 Accumulated other comprehensive income — 3 Total stockholder’s equity 3,260 3,157 Total liabilities and stockholder’s equity $ 6,731 $ 6,702 See accompanying notes. 2 TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Nine Months Ended September30, 2007 2006 Cash flows from operating activities Net income $ 120 $ 98 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 126 123 Earnings from unconsolidated affiliate, adjusted for cash distributions 16 7 Gain on sale of asset (7 ) — Deferred income taxes 51 28 Other non-cash income items (8 ) (4 ) Asset and liability changes (73 ) 74 Net cash provided by operating activities 225 326 Cash flows from investing activities Additions to property, plant and equipment (257 ) (275 ) Proceeds from the sale of asset 35 — Net change in notes receivable from affiliates (6 ) (59 ) Other 3 8 Net cash used in investing activities (225 ) (326 ) Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 TENNESSEE GAS PIPELINE COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of El Paso Corporation (ElPaso). We prepared this Quarterly Report on Form10-Q under the rules and regulations of the United StatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S.generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2006 Annual Report on Form10-K, which includes a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2007, and for the quartersand nine months endedSeptember 30, 2007 and 2006, are unaudited. We derived the balance sheet as of December31,2006, from the audited balance sheet filed in our 2006 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Significant Accounting Policies The information below provides an update to the significant accounting policies and accounting pronouncements issued but not yet adopted discussed in our 2006 Annual Report on Form 10-K. Accounting for Uncertainty in Income Taxes.On January 1, 2007, we adopted the Financial Accounting Standards Board (FASB) Interpretation (FIN) No.48, Accounting for Uncertainty in Income Taxes and its related interpretation. FINNo.48 clarifies Statement of Financial Accounting Standards (SFAS) No.109, Accounting for Income Taxes, and requires us to evaluate our tax positions for all jurisdictions and for all years where a statute of limitations has not expired. FINNo.48 requires companies to meet a more-likely-than-not threshold (i.e. a greater than 50percent likelihood that a tax position would be sustained under examination) prior to recording a benefit for their tax positions.Additionally, for tax positions meeting this more-likely-than-not threshold, the amount of benefit is limited to the largest benefit that has a greater than 50percent probability of being realized upon effective settlement. For information on the impact on our financial statements of the adoption of this interpretation, see Note 3. 2. Divestitures In February 2007, we completed the sale of a pipeline lateral for approximately $35 million and recorded a pretax gain on the sale of approximately $7 million. 3.Income Taxes El Paso files consolidated U.S. federal and certain state tax returns which include our taxable income.In certain states, we file and pay taxes directly to the state taxing authorities.With a few exceptions, we and El Paso are no longer subject to U.S. federal, state and local income tax examinations by tax authorities for years before 1999.Additionally, the Internal Revenue Service has completed an examination of El Paso’s U.S. income tax returns for 2003 and 2004, with a tentative settlement at the appellate level for all issues.We do not anticipate the settlement of these matters to have an impact on our unrecognized tax benefits. For our remaining open tax years, our unrecognized tax benefits (liabilities for uncertain tax matters) could increase or decrease our income tax expense and effective income tax rates as these matters are finalized. 4 Upon the adoption of FIN No. 48, and a related amendment to our tax sharing agreement with El Paso, we recorded a reduction of $15 million to the January 1, 2007 balance of retained earnings.As of January 1, 2007 , we had unrecognized tax benefits of $23 million (including interest and penalties) which have not materially changed as of September 30, 2007.These unrecognized tax benefits (net of federal tax benefits) would favorably affect our income tax expense and our effective income tax rate if recognized in future periods. While the amount of our unrecognized tax benefits could change in the next twelve months, we do not expect this change to have a significant impact on our results of operations or financial position. We recognize interest and penalties related to unrecognized tax benefits in income tax expense on our income statement. As of January 1, 2007, we had liabilities for interest and penalties related to our unrecognized tax benefits of approximately $6 million which have not materially changed as of September 30, 2007. 4.Credit Facilities We are an eligible borrower under El Paso’s $1.75 billion credit agreement and are only liable for amounts we directly borrow. As of September 30, 2007, we have no borrowings and approximately $0.6 billion of borrowing capacity is available to all eligible borrowers under the agreement.For a further discussion of this credit agreement, see our 2006 Annual Report on Form 10-K. 5.Commitments and Contingencies Legal Proceedings Gas Measurement Cases. We and a number of our affiliates were named defendants in actions that generally allege mismeasurement of natural gas volumes and/or heating content resulting in the underpayment of royalties. The first set of cases was filed in 1997 by an individual under the False Claims Act, which have been consolidated for pretrial purposes (In re: Natural Gas Royalties Qui Tam Litigation, U.S. District Court for the District of Wyoming). These complaints allege an industry-wide conspiracy to underreport the heating value as well as the volumes of the natural gas produced from federal and Native American lands.In October2006, a U.S. District Judge issued an order dismissing all claims against all defendants.An appeal has been filed. Similar allegations were filed in a second set of actions initiated in 1999 in Will Price, et al. v. Gas Pipelines and Their Predecessors, et al., in the District Court of Stevens County, Kansas. The plaintiffs currently seek certification of a class of royalty owners in wells on non-federal and non-Native American lands in Kansas, Wyoming and Colorado.Motions for class certification have been briefed and argued in the proceedings and the parties are awaiting the court’s ruling.The plaintiffs seek an unspecified amount of monetary damages in the form of additional royalty payments (along with interest, expenses and punitive damages) and injunctive relief with regard to future gas measurement practices.Our costs and legal exposure related to this lawsuit and claim are not currently determinable. In addition to the above matters, we and our subsidiaries and affiliates are named defendants in numerous lawsuits and governmental proceedings that arise in the ordinary course of our business.For each of our outstanding legal matters, we evaluate the merits of the case, our exposure to the matter, possible legal or settlement strategies and the likelihood of an unfavorable outcome. If we determine that an unfavorable outcome is probable and can be estimated, we establish the necessary accruals.While the outcome of these matters, including those discussed above, cannot be predicted with certainty, and there are still uncertainties related to the costs we may incur, based upon our evaluation and experience to date, we had no accruals for our outstanding legal matters at September30, 2007.It is possible, however, that new information or future developments could require us to reassess our potential exposure related to these matters and establish our accruals accordingly. Environmental Matters We are subject to federal, state and local laws and regulations governing environmental quality and pollution control.These laws and regulations require us to remove or remedy the effect on the environment of the disposal or release of specified substances at current and former operating sites.At September 30, 2007, we had accrued approximately $11million for expected remediation costs and associated onsite, offsite and groundwater technical studies and for related environmental legal costs. Our accrual represents a combination of two estimation methodologies.First, where the most likely outcome can be reasonably estimated, that cost has been accrued. Second, where the most likely outcome cannot be estimated, a range of costs is established and if no one amount in that range is more likely than any other, the lower end of the expected range has been accrued.Our environmental remediation projects are in various stages of completion. The liabilities we have recorded reflect our current estimates of amounts we will expend to remediate these sites.Depending on the stage of completion or assessment, however, the ultimate extent of contamination or remediation required may not be known. As additional assessments occur or remediation efforts continue, we may incur additional liabilities. 5 Below is a reconciliation of our accrued liability from January1,2007 to September 30, 2007 (in millions): Balance at January1, 2007 $ 15 Adjustments for remediation activities (1 ) Payments for remediation activities (3 ) Balance at September 30, 2007 $ 11 For the remainder of 2007, we estimate that our total remediation expenditures will be approximately $1million, which will be expended under government directed clean-up programs. Polychlorinated Biphenyls (PCB) Cost Recoveries. Pursuant to a consent order executed with the United States Environmental Protection Agency in May1994, we have been conducting remediation activities at certain of our compressor stations associated with the presence of PCBs and other hazardous materials. We have recovered a substantial portion of the environmental costs identified in our PCB remediation project through a surcharge to our customers.An agreement with our customers, approved by the Federal Energy Regulatory Commission (FERC) in November1995, established the surcharge mechanism.The surcharge collection period is currently set to expire in June2008 with further extensions subject to a filing with the FERC. As of September 30, 2007, we had pre-collected PCB costs of approximately $146million. This pre-collected amount will be reduced by future eligible costs incurred for the remainder of the remediation project.To the extent actual eligible expenditures are less than the amounts pre-collected, we will refund to our customers the difference, plus carrying charges incurred up to the date of the refunds.At September 30, 2007, our regulatory liability for estimated future refund obligations to our customers was approximately $139 million. Comprehensive Environmental Response, Compensation and Liability Act (CERCLA)Matters. We have received notice that we could be designated, or have been asked for information to determine whether we could be designated, as a Potentially Responsible Party (PRP)with respect to four active sites under the CERCLA or state equivalents.We have sought to resolve our liability as a PRP at these sites through indemnification by third parties and settlements which provide for payment of our allocable share of remediation costs.As of September30, 2007, we have estimated our share of the remediation costs at these sites to be between $1million and $2 million. Because the clean-up costs are estimates and are subject to revision as more information becomes available about the extent of remediation required, and in some cases we have asserted a defense to any liability, our estimates could change. Moreover, liability under the federal CERCLA statute is joint and several, meaning that we could be required to pay in excess of our pro rata share of remediation costs.Our understanding of the financial strength of other PRPs has been considered, where appropriate, in estimating our liabilities. Accruals for these matters are included in the environmental reserves discussed above. It is possible that new information or future developments could require us to reassess our potential exposure related to environmental matters. We may incur significant costs and liabilities in order to comply with existing environmental laws and regulations. It is also possible that other developments, such as increasingly strict environmental laws and regulations and claims for damages to property, employees, other persons and the environment resulting from our current or past operations, could result in substantial costs and liabilities in the future. As this information becomes available, or other relevant developments occur, we will adjust our accrual amounts accordingly. While there are still uncertainties related to the ultimate costs we may incur, based upon our evaluation and experience to date, we believe our reserves are adequate. 6 Regulatory Matter Notice of Inquiry on Pipeline Fuel Retention Policies.
